Exhibit Great Plains EnergyInvestor Presentation on 2008 RateCase FilingsSeptember 9, 2008 1 Statements made in this presentation that are not based on historical facts are forward-looking, may involverisks and uncertainties, and are intended to be as of the date when made.Forward-looking statements include,but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Planand other matters affecting future operations.In connection with the safe harbor provisions of the PrivateSecurities Litigation Reform Act of 1995, the registrants are providing a number of important factors that couldcause actual results to differ materially from the provided forward-looking information.These important factorsinclude: future economic conditions in the regional, national and international markets, including but not limitedto regional and national wholesale electricity markets; market perception of the energy industry, Great PlainsEnergy, Kansas City Power & Light Company (KCP&L) and Aquila, which is doing business as KCP&L GreaterMissouri Operations Company (KCP&L GMO); changes in business strategy, operations or development plans;effects of current or proposed state and federal legislative and regulatory actions or developments, including, butnot limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulatorsregarding rates KCP&L and KCP&L GMO can charge for electricity; adverse changes in applicable laws,regulations, rules, principles or practices governing tax, accounting and environmental matters including, but notlimited to, air and water quality; financial market conditions and performance including, but not limited to,changes in interest rates and credit spreads and in availability and cost of capital and the effects on pension planassets and costs; credit ratings; inflation rates; effectiveness of risk management policies and procedures andthe ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increasedcompetition including, but not limited to, retail choice in the electric utility industry and the entry of newcompetitors; ability to carry out marketing and sales plans; weather conditions including weather-relateddamage; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals and theoccurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service datesand cost increases of additional generating capacity and environmental projects; nuclear operations; workforcerisks, including retirement compensation and benefits costs; the ability to successfully integrate KCP&L andKCP&L GMO operations and the timing and amount of resulting synergy savings; and other risks anduncertainties. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s most recentquarterly reports on Form 10-Q or Annual Reports on Form 10-K filed with the Securities and ExchangeCommission.This list of factors is not all-inclusive because it is not possible to predict all factors. Forward Looking Statement Great Plains EnergyInvestor Presentation on 2008 RateCase FilingsSeptember 9, 2008 Terry Bassham, CFOExecutive Vice PresidentFinance & Strategic Development 3 Business Week July 24, 2008 Missouri and Kansas Rates BelowNational Average 4 • 2006 rate cases for KCP&L included 100 MW of new wind generation in rate base • KCP&L 2007 cases included La Cygne Unit 1 SCR in rate base • KCP&L reached settlements in Kansas in both 2006 and 2007 > Energy cost adjustment approved in 2007 case > Energy efficiency rider approved in 2007 case • MPS and L&P 2007 cases included Fuel Adjustment Clause for 95% recoverability of fuel costs over base amount Recent Rate Case Outcomes 5 • Requested ROE reasonable based on extensive cost of capital analysis • Capital structure based on Great Plains Energy consolidated capital structure >Excludes short-term debt >Per the Aquila transaction approval, Kansas filing excludes Aquila cap structure impact and synergies Summary of Rate Cases 6 Requested Capital Structure - Missouri Requested Capital Structure - Kansas Note *1:Cost of debt varies by case as follows: KCPL MO- 6.32%, GMO MPS- 6.851%, GMO L&P (electric and steam)- 7.634% Requested Capital Structure 7 $1.0 $4.3 $1.5 KCP&L GMO $2.8 KCP&L $2.4 $1.1 $2.3 Rate Cases Filed 8/5/2008 KCP&L Historical Rate Base Aquila (KCP&L GMO) Historical Rate Base Rates Effective 1/1/2007 Rates Effective 1/1/2008 Rates Effective 5/31/2007 Rates Effective 3/1/2006 Projected Combined Rate Base March 31, 2009 (in billions) Rate Base Growth 8 Spearville Wind Energy Facility ü100MW completed on schedule and under budget LaCygne üPhase 1: Unit 1 SCR - Completed on schedule, under budget, andperforming per specification •Phase
